Citation Nr: 1524971	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-02 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include whether the evidence submitted is new and material.  

2.  Entitlement to service connection for depression, to include whether the evidence submitted is new and material.

3.  Entitlement to an evaluation higher than 10 percent hypothyroidism, status post subtotal thyroidectomy with residual scar.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2015, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file. 

The Board notes that the RO adjudicated the PTSD and depression claims on the merits, even though those claims had been previously denied in an April 2002 rating decision.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the issues have been rephrased as indicated on the cover page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for service connection for depression, entitlement to an evaluation higher than 10 percent hypothyroidism, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his March 2015 Board hearing, the Veteran withdrew from appellate review his claim of entitlement to service connection for PTSD.

2.  In an April 2002 rating decision, the RO denied the Veteran's claim for service connection for depression; the Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision and the decision is final.

3.  Evidence added to the record since that denial relates to an unestablished fact necessary to substantiate the claim and/or raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At his Board hearing in March 2015, the Veteran his appeal for service connection for PTSD from appellate consideration.  The transcript of the hearing has been reduced to writing and is of record.  Thus, this appellant has withdrawn the appeal on this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.

New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise       a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A May 1984 rating decision denied the Veteran's claim for service connection for a nervous disorder because the only diagnosis on VA examination was passive-aggressive personality disorder, which is a constitutional or developmental abnormality.  An April 2002 rating decision denied service connection for depression because there was no inservice diagnosis of the disorder.  The Veteran was notified of the decision in a May 2002 letter.  The Veteran did not submit a notice of disagreement with the denial of depression or submit new and material evidence relevant to the depression claim within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence considered at the time of the April 2002 rating decision included service treatment records, VA treatment records, and VA examination reports.  

The evidence received since that time includes statements from the Veteran alleging his depression is secondary to his hypothyroidism, as well as his report to a VA examiner of having depressive symptoms since 1967.  He reported to a VA treating clinician that he feels he has been unable to function well emotionally since his thyroid removal.  Moreover, mental disturbance can be a symptom of hypothyroidism.  See 38 C.F.R. § 4.119, Diagnostic Code 7903.  

Accordingly, the Board finds the evidence is both new and material, and the previously denied claim for service connection for depression is reopened. 



ORDER

The appeal concerning the claim of entitlement to service connection for PTSD, to include whether new and material evidence has been submitted, is dismissed.

The claim for service connection for depression is reopened, and to this extent only the appeal is granted. 


REMAND

The Board finds that additional development is warranted for the Veteran's claim for service connection for depression.  

The Veteran underwent a VA mental disorders examination in September 2009.  The examiner diagnosed major depressive disorder recurrent, severe, in partial remission.  The examiner opined that given that thyroid laboratory testing was within normal limits it was 51 percent or more probable that the depression was not due to hypothyroidism.  The examiner noted it was more likely that the depression was due to other factors such as homelessness, chronically poor work history, and financial and psychosocial issues.  

Secondary service connection can be established by evidence demonstrating the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The Board finds that an additional examination and opinion is needed regarding whether the Veteran's major depressive disorder is aggravated by his service-connected thyroid disorder.  On remand, relevant ongoing medical records should also be requested. 

With regard to the Veteran's claim for a rating higher than 10 percent for hypothyroidism, the Board notes the rating criteria under Diagnostic Code 7903 contemplate, among other things, evidence of mental disturbance.  The Board    finds the issue of entitlement to a rating higher than 10 percent hypothyroidism, secondary to subtotal thyroidectomy with residual scar, is inextricably intertwined with the unresolved secondary service connection claim.  Moreover, the claim      for entitlement to a TDIU is also inextricably intertwined with the claim for an increased rating and the claim for service connection for depression, the outcome   of which could possibly have bearing on whether the Veteran meets the criteria for TDIU benefits.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dated after March 2012.

2.  Schedule the Veteran for a VA mental disorders examination to determine whether the Veteran's depression is caused or aggravated by his hypothyroidism.  Following review of the claims file and examination of the Veteran, the examiner should provide an addendum opinion addressing whether is it as likely as not (50 percent probability or greater) that the Veteran's depressive disorder is caused by his service-connected hypothyroidism.  If not caused by hypothyroidism, the examiner should opine whether the Veteran's depression is permanently worsened in severity beyond the natural progress of the condition (as opposed to  a temporary exacerbation of symptoms) by the service-connected hypothyroidism. The examiner should explain the reasoning for the opinions provided. 

If a permanent worsening of the Veteran's depressive disorder beyond natural progression (aggravation) is found, the examiner should, to the extent possible, attempt to quantify the amount of worsening of the depressive disorder beyond the baseline level of disability that is due to the service connected hypothyroidism.

3.  After the above has been completed to the extent possible, the AOJ should readjudicate the claims.  If the benefits sought remain denied, the Veteran should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


